Opinion by
Beaver, J.,
The order of removal in this case was legally issued upon express statutory authority. The 16th section of the act of June 13, 1836, provides: “ On complaint made by the overseers of .any district to one of the magistrates of the same county, it shall be lawful for the said magistrate, with any other magistrate of the county where any person is or is likely to become chargeable to such district into which he shall come, by their warrant or order directed to such overseers, to remove such person at the .expense of the district to the city, district or place where he was'last legally settled, whether in or out of Pennsylvania,” etc.
It is true that in Washington v. Beaver, 3 W. & S. 548, it was held that justices of the peace are incompetent on the ground of interest to grant an order of removal of a pauper from their own township to another, Mr. Justice Rogers, who delivered the opinion of the court, saying: “As it is against natural justice to make a man a judge in his own case, nothing but express words can induce us to give an act of the legislature such a construction,” but in the present case we have ex*633press words of the act of the legislature; and, in order to give effect to that act, we must necessarily hold that this order of removal was properly issued for the reason that the complaint of the overseers can be made only to magistrates of the same county; and to hold that an order of this kind was illegally issued would simply result in a denial of the right of removal in such cases, for there is no authority on the part of the overseers or directors to make complaint to the magistrates of any other county.
The third paragraph of the 9th section of the act of June 13, 1836, relates to a foreigner as well as to a naturalized or native citizen. The language is very broad, providing that “ any person who shall bona fide take a lease of any real estate of the yearly value of ten dollars and shall dwell upon the same for one whole year and pay the said rent,” thereby gains a settlement in the district.
The testimony taken in the case clearly shows that the pauper gained a settlement in the McKean county poor district. This having been shown, the settlement so gained is presumed to be his last legal settlement, until the contrary is shown. The court was clearly justified in holding as a fact that there was no actual proof that the pauper had returned to his native country Sweden. His expressions as to his intentions and the receipt of his wife for money sent to Sweden were not sufficient to justify the finding as a fact that the pauper himself had actually returned to his native country.
It is unnecessary to add more. The opinion of the court below fully covers all the points involved and, the conclusions reached being justified by the law and the facts, the decree is affirmed.